
	

115 HRES 1025 IH: Expressing support for policies that maintain a robust, fully-funded and staffed Veterans Health Administration of the Department of Veterans Affairs and do not jeopardize care for veterans by moving essential resources to the private sector.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 1025
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2018
			Mr. Takano (for himself, Mr. Grijalva, and Mr. Pocan) submitted the following resolution; which was referred to the Committee on Veterans' Affairs
		
		RESOLUTION
		Expressing support for policies that maintain a robust, fully-funded and staffed Veterans Health
			 Administration of the Department of Veterans Affairs and do not jeopardize
			 care for veterans by moving essential resources to the private sector.
	
	
 Whereas Congress has promoted policies to improve the health care capabilities of the Department of Veterans Affairs by providing significant increases in funds to hire staff, build more facilities, and improve training;
 Whereas over 9,000,000 veterans are enrolled in and depend on the health care system of the Department of Veterans Affairs for all or part of their care;
 Whereas the approximately 20,000,000 veterans of the United States are a diverse group of individuals including older veterans with diseases associated with aging and disabilities associated with past wars and younger veterans with complex conditions related to improved battlefield medical care, and as a group contain a higher percentage of seriously wounded individuals needing complex lifelong physical and mental health care, which differs greatly from the patient mix cared for by most non-VA providers;
 Whereas the RAND Corporation examined a decade of research and found that VA provided care is equal to or better quality than private sector care in all forty-seven quality-of-care measurements it conducted as part of an independent assessment comparing VA outpatient care with comparable civilian facilities;
 Whereas, the RAND Corporation’s Ready to Serve national study found that compared to non-VA mental health providers, VA mental health providers were significantly more likely to deliver both culturally competent care, which is important for engaging veterans and increasing access to care, as well as evidenced-based care that yields clinically meaningful and significant improvement of Posttraumatic Stress Disorder and major depression;
 Whereas the Department of Veterans Affairs is better equipped than most non-VA providers to coordinate complex veteran care and provide continuity of resources for veterans;
 Whereas employees of the Department of Veterans Affairs are dedicated public servants, one-third of whom are veterans themselves;
 Whereas according to a bipartisan survey by Lake Research and Chesapeake Beach Consulting 80 percent of veterans polled oppose turning health care provided by the Department of Veterans Affairs into a system of private sector vouchers that may not adequately cover costs;
 Whereas millions of dollars are being spent by organizations, which value dismantling the Department of Veterans Affairs and outsourcing veteran care over investing in the Department; and
 Whereas funding has increased significantly for Choice and non-VA programs that pay for the costs of providing veterans private health care at the same time that the Administration is requesting less funding for medical services at the Veterans Health Administration: Now, therefore, be it
	
 That the House of Representatives— (1)supports policies that provide necessary resources to serve veterans by maintaining a robust Veterans Health Administration;
 (2)opposes policies that would jeopardize care for veterans by moving essential resources away from the Veterans Health Administration and into the private sector; and
 (3)supports policies that would create integrated health care networks for veterans with the Veterans Health Administration, serving as the coordinator and primary provider of care, and selected high-quality non-VA partners providing care when and where needed to ensure timely and convenient access for all enrolled veterans.
